DETAILED ACTION
This Office Action is in response to an application filed on August 2, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 17/302,696 filed on May 10, 2021, now U.S. Patent No. 11,153,345, the application claiming domestic benefit from U.S. Provisional Application No. 62/704,650 filed on May 20, 2020.  

Acknowledgement is made of Applicant’s preliminary amendment filed on December 14, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2021 and September 14, 2021 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-19 of commonly-owned U.S. Patent No. 11,153,345.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Independent claim 1 of the instant application is merely an obvious variation of the claim scope recited in claim 1 of U.S. Patent No. 11,153,345; claim 1 of the instant application omits the recitation “a cellular interface coupled to the second processing element and configured to transmit to a destination data received from a source via the main channel” that appears in claim 1 of U.S. Patent No. 11,153,345 (and indeed appears in the dependent claim of the instant application), and then further recites “a secure memory circuitry that is only rewritable with physical access to the data diode, in which a set of predetermined commands is stored”, and, “wherein the first processing element compares the request with the set of predetermined commands to determine whether to accept the request”, both of which are disclosed by Pelletier, et al., European Patent Application publication EP3502911 A1 as demonstrated herein, infra.  This analysis is equally applicable to independent claim 17 of the instant application.  

Claims 2-16 and 18-20 of the instant application are each dependent from one of claims 1 or 17, and are therefore also rejected for at least that dependency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:   
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  


Claims 1, 2, 8, 10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier, et al., European Patent Application publication EP3502911 A1.  

With regard to claim 1, Pelletier discloses a first processing element (Pelletier, Fig. 1, Refs. MC21, MC22), comprising: a secure memory circuitry that is only rewritable with physical access to the data diode, in which a set of predetermined commands is stored (Pelletier, [0003]-[0006]; [0036]-[0037]; disclosed USB storage is secure memory; disclosed microcontrollers have predetermined commands for determine whether the permit request(s)); a second processing element (Pelletier, Fig. 1, Refs. MC11, MC12); a main channel coupled between the first processing element and the second processing element, providing hardware-enforced one-way communication from the first processing element to the second processing element (Pelletier, [0021]; Fig. 1, Refs. CM2/OPC2; OPC2 forwards unidirectionally the received processed data to an input of the second microcontroller MC12); and a secure reverse channel coupled between the first processing element and the second processing element providing hardware-enforced one-way reverse communication from the second processing element to the first processing element (Pelletier, [0019]; Fig. 1, Refs. CM1/OPC1; optocoupler OPC1 forwards unidirectionally the received processed data to an input of the second microcontroller MC21), where the reverse communication consists of a request to execute one of the predetermined set of commands (Pelletier, [0037]; [0044]-[0045]; see, e.g., OUT-request(s) and IN-request(s); the OUT-request data packet and the data set for the bulk transfer are then forwarded to the second microcontroller MC21 unidirectionally), and wherein the first processing element compares the request with the set of predetermined commands to determine whether to accept the request (Pelletier, [0037]-[0038]; microcontroller(s) determine whether the accept request).  

With regard to claim 2, Pelletier discloses the limitations of claim 1, as stated.  Pelletier further discloses wherein the main channel comprises a first optocoupler configured to pass data from the first processing element to the second processing element (Pelletier, Fig. 1 Refs. CM2, MMC22, OPC2, MC12), and wherein the secure reverse channel comprises a second optocoupler configured to pass the reverse communication from the second processing element to the first processing element (Pelletier, Fig. 1 Refs. CM1, MMC21, OPC1, MC11).  

With regard to claim 8, Pelletier discloses the limitations of claim 1, as stated.  Pelletier further discloses wherein the secure reverse channel comprises a digital optocoupler (Pelletier, Fig. 1 Refs. OPC2).  

With regard to claim 10, Pelletier discloses the limitations of claim 1, as stated.  Pelletier further discloses wherein the request comprises a command of the predetermined set of commands (Pelletier, [0037]; [0044]-[0045]; see, e.g., OUT-request(s) and IN-request(s); the OUT-request data packet and the data set for the bulk transfer are then forwarded to the second microcontroller MC21 unidirectionally).  

With regard to claim 17, Pelletier discloses sending a request to execute the command via a secure reverse channel of the data diode that provides hardware-enforced one-way communication from a second processing element of the data diode to a first processing element of the data diode (Pelletier, [0021]; [0037]; [0044]-[0045]; Fig. 1, Refs. CM2/OPC2; OPC2 forwards unidirectionally the received processed data to an input of the second microcontroller MC12; see, e.g., OUT-request(s) and IN-request(s); the OUT-request data packet and the data set for the bulk transfer are then forwarded to the second microcontroller MC21 unidirectionally); storing a set of predetermined commands in a secure memory circuitry of the first processing element that is only rewritable with physical access to the data diode (Pelletier, [0003]-[0006]; [0036]-[0037]; disclosed USB storage is secure memory; disclosed microcontrollers have predetermined commands for determine whether the permit request(s)); executing the command responsive to a determination by the first processing element that the command is a member of the set of predetermined commands (Pelletier, [0037]; second microcontroller MC21 stores the received OUT-request data packet and the data set into the second cache memory M21 during checking availability of the flash drive FD by retrieving state information (ready, busy, out of service) of said flash drive FD); and responding to the command with data transmitted via a main channel that provides hardware-enforced one-way communication from the first processing element to the second processing element (Pelletier, [0045]; the second microcontroller MC12 of the second communication module CM2 may send a time out message to the personal computer PC when the data set has not been received after a predetermined time following transmission of the IN-request by the first microcontroller MC22 to the flash drive FD).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
October 22, 2022